Citation Nr: 1030509	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-38 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a disability 
characterized by dizziness, to include as an undiagnosed illness. 

3.  Entitlement to service connection for a skin rash, to include 
as an undiagnosed illness. 


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The appellant served on active duty from February 2003 to July 
2004; he retired from the Army Reserves and Army National Guard 
after 24 years, serving a period of active duty for training 
(ACDUTRA) from May 1971 to October 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an appeal of an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. 

A January 2009 Board decision granted service connection for a 
psychiatric disorder, depression with panic attacks and also 
granted an initial 10 percent disability rating for posterior 
blepharitis but denied service connection for posttraumatic 
stress disorder (PTSD).  The claims of service connection for 
lumbar myositis; hypertension; a disability characterized by 
dizziness, to include as an undiagnosed illness; and for a skin 
rash, to include as an undiagnosed illness, were remanded.  The 
grants were effectuated by a February 2009 rating decision. 

Subsequently, an April 2010 rating decision granted service 
connection for lumbar myositis and degenerative changes of the 
lumbar spine, which was assigned an initial 10 percent disability 
rating effective July 4, 2004, and a 20 percent disability rating 
effective November 9, 2009.  This grant of service connection is 
a complete grant of the benefit sought on appeal and, thus, that 
matter is no longer before the Board.  As there is no 
jurisdiction conferring Notice of Disagreement (NOD) as to the 
downstream elements of effective dates or compensation levels, no 
such issues are now in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Hypertension clearly and unmistakably pre-existed the 
Veteran's active service, ACDUTRA and INACDUTRA and did not 
undergo any increase in severity during his active service, 
ACDUTRA and INACDUTRA.  

2.  The Veteran's inservice episode of dizziness was due to his 
nonservice-connected hypertension and his recent postservice 
episodes of dizziness are due to a postservice cerebellar 
infarct.  

3.  A chronic skin disorder is first shown years after the 
Veteran's active service, ACDUTRA and INACDUTRA and is unrelated 
thereto.  


CONCLUSIONS OF LAW

1.  Hypertension clearly and unmistakable pre-existed the 
Veteran's active service, ACDUTRA, and INACDUTRA and did not 
undergo an increase in severity during active service or ADCUTRA 
and is not due to injury incurred in INACDUTRA.  38 U.S.C.A. 
§§ 101, 1110, 1111, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.306(b) (2009).  

2.  A disability characterized by dizziness, to include as an 
undiagnosed illness, was not incurred in or aggravated during the 
Veteran's active service, ACDUTRA, and INACDUTRA and is not due 
to injury incurred in INACDUTRA.  38 U.S.C.A. §§ 1110, 1117, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.317 (2009). 

3.  A skin rash, to include as an undiagnosed illness, was not 
incurred in or aggravated during the Veteran's active service, 
ACDUTRA, and INACDUTRA and is not due to injury incurred in 
INACDUTRA.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 
C.F.R. § 3.303, 3.317 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-
adjudication VCAA notice by letter, dated in April 2005.  He was 
notified of the evidence needed to substantiate a claim of 
service connection, namely, evidence of an injury, disease, or 
event causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between the 
current disability and the injury, disease, or event causing an 
injury or disease during service.  He was also notified that VA 
would obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records on 
his behalf.  

By RO letter of February 2009 the Veteran was informed of what 
was required to substantiate a claim for an undiagnosed illness 
based on service in Southwest Asia.  He was also requested to 
execute and return a form to obtain records from a private 
medical facility.  Also, he was informed of the laws governing 
the degree of disability assignable and effective dates of the 
service connection claims.  Although notice was not provided 
prior to the August 2005 rating decision which is appealed, he 
was provided such notice prior to readjudication of the case in 
the May 2010 Supplemental Statement of the Case (SSOC).  

An error in failing to afford a preadjudication notice (timing-
of-notice error) can be cured by notification followed by 
readjudication.  See Mayfield v. Nicholson, 499 F.3d at 1323-24; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004).  In this case, as 
stated, the notification was prior to the most recent 
readjudication of the claims.  An SSOC constitutes a 
readjudication of a claim, even if it states that it is not a 
decision on the appeal. Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 
(Fed.Cir. 2007) (a SSOC serves as a readjudication decision); see 
also Prickett, 20 Vet. App. at 377-78.  

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007).  



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  Pertinent medical evidence associated with the claims 
file consists of service treatment records, post-service 
treatment records, and the reports of VA examinations.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran.

The Veteran was afforded the opportunity to testify at a personal 
hearing but he declined that opportunity.  He has not identified 
any additionally available evidence for consideration in his 
appeal.  

In response to the RO's request that the Veteran execute and 
return a release form to obtain records from Centro de Medicina 
Integrada, the Veteran provided copies of private medical records 
of June and December 2004 which were already on file, as well as 
reports of various laboratory studies of June 2004 which contain 
no useful information.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998) it was held that a remand by the Board imposes a duty to 
ensure compliance with the terms of the remand.  However, the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence).   

Here, except with respect to the claim for service connection for 
a skin rash, to include as an undiagnosed illness, there has been 
compliance with the January 2009 Board remand.  Substantial, 
rather than absolute or strict, remand compliance is the 
appropriate standard for determining remand compliance under 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

Service treatment records reflect that the clinical findings for 
the Veteran's spine, skin, and neurological system were normal on 
his May 1986 National Guard enlistment examination report.  His 
blood pressure reading was normal (120/80) at that time, too

In October 2003 the Veteran was seen for complaints of dizziness 
upon waking for four to five days.  He gave a history of being 
diagnosed with high blood pressure ten years earlier.  He took 
240 mgs. of Verapmil daily.  Initially, his blood pressure 
reading was 148/85.  After relaxing for five minutes, his blood 
pressure readings were: 142/72, then 137/77, and finally 121/62 
(supine) and 140/84 (standing). 

Private treatment records (in Spanish but translated into 
English) dated in June and December 2004 reflect treatment for 
high blood pressure with blood pressure readings of 200/120 and 
160/90, on June 7th and 9th, 2004, respectively. 

VA outpatient treatment (VAOPT) records show that the Veteran was 
seen in August 2004.  Early that month it was noted that he was 
taking blood pressure medication but his blood pressure was 
175/97 and that his hypertension was uncontrolled.  Later that 
month, he complained of, in part, dizziness and a fear of loss of 
consciousness.  He had returned from overseas.  He had no history 
of head trauma or loss of consciousness.  He continued to receive 
OPT and in November 2004 his complaints included various 
psychiatric symptoms as well as dizziness.  In February 2005 he 
reported various psychiatric symptoms, including occasionally 
becoming anxious, with dizzy spells and becoming apprehensive and 
feared passing out while driving or when in a line at a bank.  
The diagnosis was depression with panic attacks.  

In a stressor letter in April 2005 the Veteran reported having 
been on constant missions in Iraq from June 2003 to May 2004. 

On a June 2005 VA general medical examination the Veteran's claim 
file and VA computerized records were reviewed.  The service 
clinical record of October 2003 was noted.  He reported a history 
of having been diagnosed with high blood pressure 10 years ago, 
which had been treated with Verapmil and Vasotec by a private 
physician.  He reported that there had been several episodes of 
elevated blood pressure during active service without any change 
in medication.  Following his return from Iraq, his high blood 
pressure medication was changed at a VAMC.  He did not have chest 
pain or headaches.  With regard to dizziness, he reported that 
while information during active service, he had several episodes 
of dizziness which had not needed to be evaluated at sick call.  
He continued having occasional episodes, when standing for a 
prolonged time or when returning to an erect position after 
bending.  He reported that he had been hospitalized for elevated 
blood pressure in 2002 at "hospital Menonita." 

On examination the Veteran's blood pressure readings were: 
166/96, 170/98 and 180/98.  No dizziness was elicited with trials 
of bending and returning to an erect position.  As to his skin, 
he had a mid-abdominal machete scar which had been incurred 
during his childhood.  No neurological abnormality was found.   
The pertinent diagnosis was that hypertension had been diagnosed 
before active service.  The examiner added that there was no 
clinical evidence of pathology found on physical examination that 
could explain the Veteran's symptoms of dizziness.  He did not 
discuss the Veteran's complaints of continuing skin rash since 
leaving Iraq. 

On VA psychiatric examination in June 2005 the Veteran reported 
having been in Iraq for 5 months, as a platform truck driver.  

On VA examination in November 2009 to evaluate the onset of the 
Veteran's hypertension, the Veteran's claim file was reviewed.  
The Veteran reported that a private physician had diagnosed the 
Veteran as having hypertension about 18 years ago but he could 
not recall the specialty of that physician or the specific 
details and circumstances of the initial diagnosis.  He could not 
recall the initial manifestation of the disease but it was 
initially controlled with diet and medication.  The medication 
was adjusted in the ensuing years.  He had been hospitalized 
once, more than 9 years ago, between 1999 and 2000, at 
"Menonita, Cavey" hospital due to uncontrolled hypertension.  
Also, he had had at least one yearly visit to an emergency room 
due to uncontrolled hypertension.  He denied a worsening of 
hypertension or visits to sick call regarding his blood pressure 
during his military service in Iraq. He was taking blood pressure 
medication prior to deployment to Iraq and his medications and 
dosages were the same when he returned from Iraq.  

The Veteran has no history of associated hypertensive renal 
disease, epistaxes, headaches, stroke, transient ischemic attacks 
or hypertensive cardiovascular disease.  After a physical 
examination, the diagnosis was hypertension but no hypertensive 
heart disease.  

The examiner stated that a claim file review showed that the 
Veteran complained of dizziness on October 2003 and at the same 
time was found with elevated blood pressure.  It would require a 
resort to mere speculation to establish the severity of this 
symptom since it was not described in the progress note.  It 
would require a resort to mere speculation to establish the 
frequency and duration since the progress note stated that the 
Veteran had had dizziness for 4 to 5 days but there are no 
follow-up evaluations.  Hence, the exact time could not be 
established.  It was important to note that there were no further 
complaints of dizziness, as stated on the post-deployment health 
assessment in June 2004.  Further details regarding complaints of 
dizziness could be found in the report of the January 2010 VA 
neurology examination.  

The Veteran's hypertension was diagnosed and treated by a private 
physician prior to the Veteran's military service and, therefore, 
was not caused or the result of his active duty or ACDUTRA or 
INACDUTRA.  Although elevated blood pressure was found in May 
1986, there were no follow-up evaluations to establish a 
diagnosis of hypertension.  It was the examiner's opinion that 
the Veteran's hypertension was not aggravated by the Veteran's 
active duty or ACDUTRA or INACDUTRA.  His blood pressure in early 
2003 was elevated but his blood pressure upon exiting active 
service, while also elevated, was more controlled than in early 
2003.  No changes in his blood pressure medications were noted in 
the claim file during his active service, ACDUTRA or INNACDUTRA.  
In addition, there was no evidence of micro-albuminuria to 
suggest the development of nephropathy. 

On VA dermatology examination in February 2009 the Veteran's 
claim file was reviewed.  It was reported that the Veteran 
complained of an occasional itchy scaling rash that appeared on 
his hands when exposed to cold or to sunlight, or both.  He 
claimed that this had started during his military service in 
Iraq.  He also complained of occasional itching on the left side 
of his neck and chest.  He reported having depigmented spots on 
his lower legs, which were increasing in number.  The Veteran had 
not taken any medication or had any light therapy.  It was 
reported that the Veteran had seborrheic keratitis on the left 
side of his neck and chest, with occasional itchiness.  There was 
no scarring or disfigurement.  The diagnoses were skin lentigines 
of the hands, seborrheic keratosis, and idiopathic acquired 
"Leukiderma."  It was reported that his skin conditions were 
less likely as not related to his military service as there was 
no evidence of skin disease reported in his service treatment 
records and his June 2005 VA general medical examination reported 
no diagnosis of a skin disease.  

On VA neurology examination in January 2010 the Veteran's service 
treatment records and VA records were reviewed, and a summary of 
the significant evidence was set forth.  It was reported that the 
circumstance and initial manifestations of dizziness had been in 
2003 when the Veteran had been in Kuwait, at which time he began 
having poor balance when standing for prolonged periods, i.e., 
more than 5 to 10 minutes.  Nothing else precipitated the 
episodes of poor balance.  He denied any associated sensation of 
a room spinning, headache, hearing loss or tinnitus.  He had not 
received any treatment for this complaint.  His symptom and 
symptom frequency had been about the same over the years.  

On physical examination the Veteran had no dizziness when rising 
from a supine to a sitting position or from a sitting to a 
standing position.  Cerebellar examination was normal.  The 
reports of past imaging studies were reported.  The diagnosis was 
a left cerebellar infarct, occurring around February 2008, 
without residual deficits on examination and the problem 
associated with this diagnosis was dizziness.  

The examiner opined that this condition, of claimed dizziness, 
was not caused by or a result of, nor aggravated by, active 
military service, ADCUTRA or INACDUTRA.  The rationale was that 
the Veteran had only one complaint of dizziness, in October 2003, 
which was associated with high blood pressure.  There was no 
further evidence of such complaint in his service treatment 
records, either during his active duty, ACDUTRA or INACDUTRA.  
Also, his subjective dizziness description in today's examination 
was that of poor balance.  Moreover, in February 2008 he was 
evaluated at an emergency room for an acute episode of dizziness, 
nausea, and blurred vision while walking.  A head CT scan 
revealed a hypodensity in the left cerebellar hemisphere, which 
was later confirmed as an infarct with a brain MRI.  A prior head 
CT in April 2007 had been negative.  In view of this, the 
Veteran's present complaints of poor balance were most probably a 
residual of his cerebellar infarct, as the cerebellum was the 
most important brain structure involved in coordination and 
balance.  

Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  A showing of continuity of symptoms is not required 
when disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as hypertension, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  An increase in severity of a nonservice-
connected disease or injury proximately due to or the result of a 
service-connected disorder, i.e., aggravation, will be service 
connected.    38 C.F.R. § 3.310 (b).  

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable. 38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).  The term "active 
military, naval, or air service" includes active duty, any period 
of ACDUTRA during which an individual was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty. 38 U.S.C.A. § 101(24) (West 2002).

Specific to the appellant's Army Reserve and Army National Guard 
service, the applicable legal authority permits service 
connection only for a disability resulting from a disease or 
injury incurred in or aggravated coincident with ACDUTRA, or for 
disability resulting from injury during INACDUTRA.  See 38 
U.S.C.A. § 101(22), (23), (24) (West 2002); 38 C.F.R. § 3.6 
(2009).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002). 

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
(1) the disease or injury existed prior to service and (2) that 
the disease or injury was not aggravated by service. VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

As a Persian Gulf War veteran, compensation may also be 
established for objective indications of a "qualifying chronic 
disability" that became manifest during service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent prior 
to December 31, 2011.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2009). 

Service connection may be established for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011, and 
cannot be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2009).  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. 
§ 1117(f); 38 C.F.R. § 3.317(d). 

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following are 
examples of medically unexplained chronic multi-symptom illnesses 
that are defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; 
or (4) any other illness that the Secretary determines meets the 
criteria for a medically unexplained chronic multi-symptom 
illness; or (C) any diagnosed illness that the Secretary 
determines warrants a presumption of service-connection.  38 
C.F.R. § 3.317(a)(2)(i).  

The term medically unexplained chronic multi-symptom illness 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology are not 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3). 

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period are considered chronic.  The 
6-month period of chronicity is measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4). 

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom illness 
include, but are not limited to, the following: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b). 

 Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or (2) there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c). 

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id. 

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Hypertension

It is clear and undisputed that the Veteran's hypertension pre-
existed his active service, ACDUTRA and INACDUTRA.  See VA 
Compensation and Pension Examination Report, dated November 2009 
(in which, the examiner considers and relies on the record 
evidence, including the Veteran's competent lay history of a 
preservice diagnosis of hypertension).  Thus, the only remaining 
question is whether his -pre-existing hypertension underwent an 
increase in severity during his active service or his ACDUTRA.  
Service connection is warranted for disability incurred during 
INACDUTRA only if it is due to injury and, here, there is no 
allegation or contention that his hypertension underwent any 
increase in severity during any period of INACDUTRA.  

As to the question of aggravation, a chronic increase in the 
severity of the pre-existing hypertension must be shown.  This is 
a medical question which is beyond the training or education of a 
lay person.  In this case, there is only one medical opinion on 
file which addresses this matter, i.e., the November 2009 VA 
examiner's opinion.  That examiner's opinion was negative. 

The examiner's opinion was that the Veteran's hypertension was 
not aggravated by his active duty or ACDUTRA or INACDUTRA.  His 
blood pressure in early 2003 was elevated but his blood pressure 
upon exiting active service, while also elevated, was more 
controlled than in early 2003.  No changes in his blood pressure 
medications were noted in the claim file during his active 
service, ACDUTRA or INNACDUTRA.  In addition, there was no 
evidence of micro-albuminuria to suggest the development of 
nephropathy.  

The Board finds the examiner's opinion to be persuasive, 
particularly because it was based upon a review of the record, 
having interviewed the Veteran, and a physical examination of the 
Veteran.   

Accordingly, service connection for hypertension is not 
warranted.  

Dizziness, to include as an undiagnosed illness

The Board notes that the January 2010 VA examiner conducted a 
review of pertinent evidence in this case, interviewed the 
Veteran, and examined the Veteran.  The unrefuted opinion of that 
examiner was that the Veteran's inservice episode of hypertension 
was due to his nonservice-connected hypertension but that there 
were no further episodes of dizziness attributable to the 
Veteran's hypertension.  Also, it was found that the more recent 
postservice episodes of dizziness were due to a postservice 
cerebellar infarct.  Accordingly, the episodes of dizziness were, 
at different times, a symptom of diagnosed diseases, which are 
not attributable to the Veteran's active service, ACDUTRA or 
INACDUTRA.  

Thus, service connection for dizziness, to include as an 
undiagnosed illness, is not warranted. 

A Skin Rash, to include as an undiagnosed illness

The Board notes that the December 2009 VA examiner conducted a 
review of pertinent evidence in this case, interviewed the 
Veteran, and examined the Veteran.  The unrefuted opinion of that 
examiner was that the Veteran had several diagnosed skin 
disorders but that all were less likely as not unrelated to his 
military service.  The rationale was that there was no evidence 
of a skin disorder during his military service or on the 2005 
postservice VA examination.  The examiner both reported, and thus 
necessarily considered, the Veteran's reported history of 
inservice skin symptoms.  To the extent that the Veteran's 
related a self-reported history of continuous skin symptoms, this 
is not supported by the evidence, as noted by the VA examiner who 
observed that the 2005 VA examination found no skin disorder 
other than a residual abdominal scar from a childhood injury.  
Further, as the etiology of the Veteran's current skin symptoms 
have been diagnosed, the symptoms are not due to an undiagnosed 
illness.  

Accordingly, service connection for a skin rash, to include as 
due to an undiagnosed illness, is not warranted.  

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for hypertension; for a disability 
characterized by dizziness, to include as an undiagnosed illness; 
and for a skin rash, to include as an undiagnosed illness, is 
denied.  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


